 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
       UNITED STATES OF AMERICA,                       Case No. 16-cr-0729-BAS
13
                                    Plaintiff,         ORDER DENYING MOTION FOR
14
                                                       STAY (ECF No. 206)
15           v.
16     LAHKWINDER SINGH,
17                               Defendant.
18

19

20         Earlier this year, the Ninth Circuit affirmed the Court’s order of forfeiture of
21   $1,955,521 imposed as part of Defendant’s sentence. (ECF No. 204.) The Ninth
22   Circuit also denied Defendant’s request for a rehearing. (ECF No. 203.) The Court
23   later received a filing from Defendant that it broadly construed as a motion for stay
24   pending Defendant’s filing of a petition for writ of certiorari with the Supreme Court.
25   (ECF No. 205.) Thereafter, the Ninth Circuit also denied Defendant’s request to stay
26   the mandate. (ECF No. 207.)
27         Defendant has not shown that a stay of this Court’s forfeiture order is
28   appropriate. See Nken v. Holder, 556 U.S. 418, 433–34 (2009) (providing that a stay

                                                 –1–
                                                                                      16cr729
 1   is “an exercise of judicial discretion” and the requesting party “bears the burden of
 2   showing that the circumstances justify an exercise of that discretion”). Therefore,
 3   the Court DENIES Defendant’s motion (ECF No. 206).
 4         IT IS SO ORDERED.
 5

 6   DATED: April 2, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             –2–
                                                                                    16cr729
